
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5


Consolidated Container Company LLC Announces Amendment to Its Credit Agreement

ATLANTA, GA, (January 14, 2003)—Consolidated Container Company LLC today
announced that it has entered into an amendment to its existing credit agreement
with its bank lenders. The amendment, among other things, significantly reduces
the bank amortization over the next two and one-half years, modifies certain
covenants, increases certain interest rates and includes an additional senior
term loan for working capital and other corporate purposes. Further detail with
respect to the amendment to the credit agreement is included in the Form 8-K
filed with the Securities and Exchange Commission, which contains the amendment
to the credit agreement.

Steve Macadam, Chief Executive Officer, said, "We are very pleased to have
received the approval and support of our lender group, equity sponsors and
management committee. This amendment will afford us time to implement our
operating and strategic plan and allow us to better serve our customers."

Consolidated Container Company is a leading U.S. developer, manufacturer and
marketer of blow-molded rigid plastic containers for the beverage, consumer and
industrial markets.

This press release contains "forward-looking statements" as defined under the
Private Securities Litigation Reform Act of 1995. These statements, which speak
only as of the date given, are subject to certain risks and uncertainties that
could cause actual results to differ materially from the forward-looking
statements and the historical results of operations of Consolidated Container
Company. These risks and uncertainties are discussed in Consolidated Container
Company's Annual Report on Form 10-K for the year ended December 31, 2001 and
Quarterly Report on Form 10-Q for the quarter ended September 30, 2002 under the
heading "Cautionary Statement".

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.5

